Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”), dated as of April 15, 2008, but
effective as of December 19, 2007 (the “Effective Date”), is by and between ZALE
CORPORATION, a Delaware corporate (“Company”), and MARY ELIZABETH BURTON
(“Consultant”).

 

BACKGROUND:

 

WHEREAS, Company desires to retain Consultant to provide certain services to
Company, and Consultant desires to provide such services to Company, all subject
to and in accordance with the terms and conditions contained herein.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premise, the mutual promises,
covenants and agreements contain herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                     Services.  Subject to the terms and
conditions set forth in this Agreement, Company hereby retains Consultant to
provide to Company certain consulting services as required by the Chief
Executive Officer from time to time (the “Services”), and Consultant agrees to
render the Services to Company.  Consultant shall perform the Services upon the
specific request of, and in accordance with the directions of, Company in each
instance.

 

2.                                     Obligations of Consultant.  In her
performance of the Services hereunder, Consultant shall at all times comply with
and abide by the terms and conditions set forth in this Agreement and all
applicable policies and procedures of Company.  Consultant shall further perform
the Services in accordance with all applicable laws, rules and regulations and
by following and applying the highest professional guidelines and standards.

 

3.                                     Compensation.  Subject to the terms and
conditions set forth in this Agreement, and as full and complete compensation
for the Services, Company shall pay to Consultant, and Consultant shall accept,
an annual fee of $150,000 each year during the Term.  Each annual fee shall be
paid in twelve (12) equal monthly payments on or before the last day of the
month.

 

4.                                     Independent Consultant.  Both Consultant
and Company, in the performance of this Agreement, will be acting in their own
separate capacities and not as agents, employees, partners, joint venturers or
associates of one another.  It is expressly understood and agreed that
Consultant is an independent contractor of Company in all manners and respects
and that Consultant is not authorized to bind Company to any liability or
obligation or to represent that she has any such authority.  Consultant shall be
solely responsible for all of her withholding taxes, social security taxes,
unemployment taxes, and workers’ compensation insurance premiums.

 

--------------------------------------------------------------------------------


 

5.                                     Term and Termination.

 

(a)                                  Unless sooner terminated pursuant to the
terms hereof, this Agreement shall commence as of the Effective Date and
continue for a period of two (2) years (the “Term”).

 

(b)                                 Notwithstanding anything else contained
herein to the contrary, and in addition to any other rights and remedies
available at law, in equity or hereunder, either party hereto may cancel and
terminate this Agreement if the other party fails to correct or cure any
material breach hereunder within thirty (30) days after it receives written
notice of such breach from the non-breaching party.

 


6.                                     NON-DISPARAGEMENT.  CONSULTANT EXPRESSLY
ACKNOWLEDGES, AGREES, AND COVENANTS THAT SHE WILL NOT MAKE ANY PUBLIC OR PRIVATE
STATEMENTS, COMMENTS, OR COMMUNICATIONS IN ANY FORM, ORAL, WRITTEN, OR
ELECTRONIC (ALL OF THE FOREGOING, FOR PURPOSES OF THIS PARAGRAPH,
“COMMUNICATIONS”), WHICH IN ANY WAY COULD CONSTITUTE LIBEL, SLANDER, OR
DISPARAGEMENT OF THE COMPANY, ITS SUBSIDIARIES, AFFILIATES OR PARENT, ITS AND/OR
THEIR CURRENT OR FORMER EMPLOYEES, OFFICERS, AND/OR DIRECTORS, OR WHICH MAY BE
CONSIDERED TO BE DEROGATORY OR DETRIMENTAL TO ITS OR THEIR GOOD NAME OR
BUSINESS; PROVIDED, HOWEVER, THAT THE TERMS OF THIS PARAGRAPH SHALL NOT
(A) APPLY TO COMMUNICATIONS BETWEEN CONSULTANT AND HER SPOUSE, CLERGY, OR
ATTORNEYS, WHICH ARE SUBJECT TO A CLAIM OF PRIVILEGE EXISTING UNDER COMMON LAW,
STATUTE, OR RULE OF PROCEDURE; (B) APPLY TO COMMUNICATIONS REQUIRED BY LAW OR
MADE IN RESPONSE TO A VALID SUBPOENA OR OTHER LAWFUL ORDER COMPELLING CONSULTANT
TO PROVIDE TESTIMONY OR INFORMATION; (C) BE CONSTRUED TO INHIBIT OR LIMIT
CONSULTANT’S ABILITY TO INITIATE OR COOPERATE WITH ANY INVESTIGATION BY A
GOVERNMENTAL OR REGULATORY AGENCY OR OFFICIAL; PROVIDED, FURTHER, THAT WITH 
RESPECT TO SECTIONS 6 (B) AND (C), CONSULTANT AGREES TO PROVIDE THE COMPANY WITH
ADVANCE NOTICE AND AN OPPORTUNITY TO SEEK A PROTECTIVE ORDER OR OTHER SAFEGUARD
FOR ITS CONFIDENTIAL INFORMATION.  CONSULTANT SPECIFICALLY AGREES NOT TO ISSUE
ANY PUBLIC STATEMENT CONCERNING HER ENGAGEMENT WITH THE COMPANY AND/OR THE
TERMINATION OF SUCH ENGAGEMENT.


 


7.                                     NON-COMPETITION.  IN ACKNOWLEDGMENT OF
HER CONTINUING OBLIGATIONS UNDER THAT CERTAIN EMPLOYMENT AGREEMENT DATED
OCTOBER 12, 2006, BY AND BETWEEN THE COMPANY AND CONSULTANT AND AS A MATERIAL
INDUCEMENT FOR THE COMPANY’S PROMISE TO PROVIDE THE TRADE SECRETS AND
CONFIDENTIAL AND PROPRIETARY INFORMATION DESCRIBED IN SECTION 9 BELOW,
CONSULTANT AGREES THAT DURING THE TERM AND FOR A PERIOD OF EIGHTEEN (18) MONTHS
FROM THE DATE OF EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON
WHATSOEVER, SHE WILL NOT, DIRECTLY OR INDIRECTLY, COMPETE WITH THE COMPANY BY
PROVIDING SERVICES RELATING TO RETAIL SALES OF JEWELRY TO ANY OTHER PERSON,
PARTNERSHIP, ASSOCIATION, CORPORATION, OR OTHER ENTITY THAT IS IN A “COMPETING
BUSINESS.” AS USED HEREIN, A “COMPETING BUSINESS” IS ANY BUSINESS THAT ENGAGES
IN WHOLE OR IN MATERIAL PART IN THE RETAIL SALE OF JEWELRY IN THE UNITED STATES,
CANADA AND/OR PUERTO RICO, INCLUDING, BUT NOT LIMITED TO, SPECIALTY JEWELRY
RETAILERS AND OTHER RETAILERS HAVING JEWELRY DIVISIONS OR DEPARTMENTS.  THE
RESTRICTIONS CONTAINED IN THIS SECTION 7 SHALL BE TOLLED ON A DAY-FOR-DAY BASIS
FOR EACH DAY DURING WHICH CONSULTANT PARTICIPATES IN ANY ACTIVITY IN VIOLATION
OF SUCH RESTRICTIONS.  THE PARTIES AGREE THAT THE ABOVE RESTRICTIONS ON
COMPETITION ARE COMPLETELY SEVERABLE AND INDEPENDENT AGREEMENTS SUPPORTED BY
GOOD AND VALUABLE CONSIDERATION AND, AS SUCH, SHALL SURVIVE THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR WHATEVER REASON.  THE PARTIES FURTHER AGREE
THAT ANY INVALIDITY OR UNENFORCEABILITY OF ANY ONE OR MORE OF SUCH RESTRICTIONS
ON COMPETITION SHALL

 

2

--------------------------------------------------------------------------------


 


NOT RENDER INVALID OR UNENFORCEABLE ANY REMAINING RESTRICTIONS ON COMPETITION. 
ADDITIONALLY, SHOULD A COURT OF COMPETENT JURISDICTION DETERMINE THAT THE SCOPE
OF ANY PROVISION OF THIS SECTION 7 IS TOO BROAD TO BE ENFORCED AS WRITTEN, THE
PARTIES INTEND THAT THE COURT REFORM THE PROVISION TO SUCH NARROWER SCOPE AS IT
DETERMINES TO BE REASONABLE AND ENFORCEABLE.


 


8.                                     NO HIRE/NON-SOLICITATION OF EMPLOYEES. 
IN ACKNOWLEDGMENT OF HER CONTINUING OBLIGATIONS UNDER THAT CERTAIN EMPLOYMENT
AGREEMENT DATED OCTOBER 12, 2006, BY AND BETWEEN THE COMPANY AND CONSULTANT, AND
AS A MATERIAL INDUCEMENT FOR THE COMPANY’S PROMISE TO PROVIDE THE TRADE SECRETS
AND CONFIDENTIAL PROPRIETARY INFORMATION DISCUSSED IN SECTION 9 BELOW,
CONSULTANT AGREES THAT DURING THE TERM AND FOR A PERIOD OF THREE (3) YEARS AFTER
THE EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON WHATSOEVER,
CONSULTANT SHALL NOT, ON HER OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON,
PARTNERSHIP, ASSOCIATION, CORPORATION, OR OTHER ENTITY, (A) DIRECTLY,
INDIRECTLY, OR THROUGH A THIRD PARTY HIRE, CAUSE TO BE HIRED OR SOLICIT ANY
EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES; OR (B) IN ANY MANNER
ATTEMPT TO INFLUENCE OR INDUCE ANY EMPLOYEE OF THE COMPANY OR ITS SUBSIDIARIES
OR AFFILIATES TO LEAVE THE EMPLOYMENT OF THE COMPANY OR ITS SUBSIDIARIES OR
AFFILIATES; OR (C) USE OR DISCLOSE TO ANY PERSON, PARTNERSHIP, ASSOCIATION,
CORPORATION OR OTHER ENTITY ANY INFORMATION OBTAINED CONCERNING THE NAMES AND
ADDRESSES OF THE COMPANY’S EMPLOYEES.  THE RESTRICTIONS CONTAINED IN THIS
SECTION 8 SHALL BE TOLLED ON A DAY-FOR-DAY BASIS FOR EACH DAY DURING WHICH
CONSULTANT PARTICIPATES IN ANY ACTIVITY IN VIOLATION OF SUCH RESTRICTIONS.  THE
PARTIES AGREE THAT THE ABOVE RESTRICTIONS ON HIRING AND SOLICITATION ARE
COMPLETELY SEVERABLE AND INDEPENDENT AGREEMENTS SUPPORTED BY GOOD AND VALUABLE
CONSIDERATION AND, AS SUCH, SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT FOR WHATEVER REASON.  THE PARTIES FURTHER AGREE THAT ANY INVALIDITY OR
UNENFORCEABILITY OF ANY ONE OR MORE OF SUCH RESTRICTIONS ON HIRING AND
SOLICITATION SHALL NOT RENDER INVALID OR UNENFORCEABLE ANY REMAINING
RESTRICTIONS ON HIRING AND SOLICITATION.  ADDITIONALLY, SHOULD A COURT OF
COMPETENT JURISDICTION DETERMINE THAT THE SCOPE OF ANY PROVISION OF THIS
SECTION 8 IS TOO BROAD TO BE ENFORCED AS WRITTEN, THE PARTIES INTEND THAT THE
COURT REFORM THE PROVISION TO SUCH NARROWER SCOPE AS IT DETERMINES TO BE
REASONABLE AND ENFORCEABLE.


 


9.                                     NONDISCLOSURE OF TRADE SECRETS.
 CONSULTANT ACKNOWLEDGES THAT IN AND AS A RESULT OF HER PRIOR EMPLOYMENT BY THE
COMPANY AND THE PROVISION OF SERVICES UNDER THE TERMS OF THIS AGREEMENT, SHE HAS
HAD ACCESS TO AND BECOME FAMILIAR WITH AND WILL RECEIVE, MAKE USE OF, ACQUIRE,
HAVE ACCESS TO AND/OR BECOME FAMILIAR WITH VARIOUS TRADE SECRETS AND PROPRIETARY
AND CONFIDENTIAL INFORMATION OF THE COMPANY, ITS SUBSIDIARIES AND AFFILIATES,
INCLUDING, BUT NOT LIMITED TO, PROCESSES, COMPUTER PROGRAMS, COMPILATIONS OF
INFORMATION, RECORDS, FINANCIAL INFORMATION, SALES REPORTS, SALES PROCEDURES,
CUSTOMER REQUIREMENTS, PRICING TECHNIQUES, CUSTOMER LISTS, METHODS OF DOING
BUSINESS, IDENTITIES, LOCATIONS, PERFORMANCE AND COMPENSATION LEVELS OF
EMPLOYEES AND OTHER CONFIDENTIAL INFORMATION THAT ARE OWNED BY THE COMPANY, ITS
SUBSIDIARIES AND/OR AFFILIATES AND REGULARLY USED IN THE OPERATION OF ITS
BUSINESS, AND AS TO WHICH THE COMPANY, ITS SUBSIDIARIES AND/OR AFFILIATES TAKE
PRECAUTIONS TO PREVENT DISSEMINATION TO PERSONS OTHER THAN CERTAIN DIRECTORS,
OFFICERS AND EMPLOYEES (COLLECTIVELY, “TRADE SECRETS”).  CONSULTANT ACKNOWLEDGES
AND AGREES THAT THE TRADE SECRETS:


 


(A)                                  ARE SECRET AND NOT KNOWN IN THE INDUSTRY;


 


(B)                                 GIVE THE COMPANY OR ITS SUBSIDIARIES OR
AFFILIATES AN ADVANTAGE OVER COMPETITORS WHO DO NOT KNOW OR USE THE TRADE
SECRETS;

 

3

--------------------------------------------------------------------------------


 


(C)                                  ARE OF SUCH VALUE AND NATURE AS TO MAKE IT
REASONABLE AND NECESSARY TO PROTECT AND PRESERVE THE CONFIDENTIALITY AND SECRECY
OF THE TRADE SECRETS; AND


 


(D)                                 ARE VALUABLE, SPECIAL AND UNIQUE ASSETS OF
THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES, THE DISCLOSURE OF WHICH COULD
CAUSE SUBSTANTIAL INJURY AND LOSS OF PROFITS AND GOODWILL TO THE COMPANY OR ITS
SUBSIDIARIES OR AFFILIATES.


 

Consultant promises not to use in any way or disclose any of the Trade Secrets,
directly or indirectly, either during or after the Term, except as required in
the course of her engagement under this Agreement, if required in connection
with a judicial or administrative proceeding, or if the information becomes
public knowledge other than as a result of an unauthorized disclosure by
Consultant.  All files, records, documents, information, data compilations and
similar items containing non-public and confidential information relating to the
business of the Company, whether prepared by Consultant or otherwise coming into
her possession, will remain the exclusive property of the Company and may not be
removed from the premises of the Company under any circumstances without the
prior written consent of the Company (except in the ordinary course of business
during Consultant’s period of engagement under this Agreement), and in any event
must be promptly delivered to the Company upon the expiration or termination of
Consultant’s services with the Company.  Consultant agrees that upon her receipt
of any subpoena, process or other request to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal or person, whether
received during or after the Term of Consultant’s engagement with the Company,
Consultant shall timely notify and promptly provide a copy of the subpoena,
process or other request to the Company.  For this purpose, Consultant
irrevocably nominates and appoints the Company (including any attorney retained
by the Company), as her true and lawful attorney-in-fact, to act in Consultant’s
name, place and stead to perform any reasonable and prudent act that Consultant
might perform to defend and protect against any disclosure of any Trade
Secrets.  The parties agree that the above restrictions on confidentiality and
disclosure are completely severable and independent agreements supported by good
and valuable consideration and, as such, shall survive the expiration or
termination of this Agreement for whatever reason.  The parties further agree
that any invalidity or unenforceability of any one or more of such restrictions
on confidentiality and disclosure shall not render invalid or unenforceable any
remaining restrictions on confidentiality and disclosure.  Additionally, should
a court of competent jurisdiction determine that the scope of any provision of
this Section 9 is too broad to be enforced as written, the parties intend that
the court reform the provision to such narrower scope as it determines to be
reasonable and enforceable.

 

10.                               Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the Term of this Agreement, such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision never constituted a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.  Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added as part
of this Agreement, a provision as similar in its terms to such illegal, invalid
or enforceable provision as may be possible and be legal, valid and enforceable.

 

4

--------------------------------------------------------------------------------


 


11.                               ARBITRATION.


 


(A)                                  THE PARTIES AGREE THAT ANY CONTROVERSY OR
CLAIM (INCLUDING ALL CLAIMS PURSUANT TO COMMON AND STATUTORY LAW) RELATING TO
THIS AGREEMENT OR ARISING OUT OF CONSULTANT’S PROVISION OF SERVICES UNDER THIS
AGREEMENT, SHALL BE RESOLVED EXCLUSIVELY THROUGH ARBITRATION PURSUANT TO THE
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”).  ANY SUCH ARBITRATION PROCEEDING SHALL TAKE
PLACE IN DALLAS COUNTY, TEXAS.  ALL DISPUTES SHALL BE RESOLVED BY A SINGLE
ARBITRATOR ADMITTED TO PRACTICE LAW IN TEXAS FOR A MINIMUM OF 10 YEARS.  THE
ARBITRATOR WILL HAVE THE AUTHORITY TO AWARD THE SAME REMEDIES, DAMAGES AND COSTS
THAT A COURT COULD AWARD.  THE ARBITRATOR SHALL ISSUE A REASONED AWARD
EXPLAINING THE DECISION, THE REASONS FOR THE DECISION AND ANY DAMAGES AWARDED. 
THE ARBITRATOR’S DECISION WILL BE FINAL AND BINDING.  THE JUDGMENT ON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.  THIS PROVISION CAN BE ENFORCED UNDER THE FEDERAL ARBITRATION ACT.


 


(B)                                 AS THE SOLE EXCEPTION TO THE EXCLUSIVE AND
BINDING NATURE OF THE ARBITRATION COMMITMENT SET FORTH ABOVE, CONSULTANT AND THE
COMPANY AGREE THAT THE COMPANY SHALL HAVE THE RIGHT TO INITIATE AN ACTION IN A
COURT OF COMPETENT JURISDICTION IN DALLAS COUNTY, TEXAS IN ORDER TO REQUEST
TEMPORARY, PRELIMINARY AND PERMANENT INJUNCTIVE OR OTHER EQUITABLE RELIEF,
INCLUDING, WITHOUT LIMITATION, SPECIFIC PERFORMANCE, TO ENFORCE THE TERMS OF
SECTIONS 6, 7, 8 AND 9, ABOVE, WITHOUT THE NECESSITY OF PROVING INADEQUACY OF
LEGAL REMEDIES OR IRREPARABLE HARM OR POSTING BOND; PROVIDED, HOWEVER, THAT IF
EXECUTIVE ENGAGES IN ACTIVITIES PROHIBITED BY SECTIONS 6, 7, 8 OR 9, ABOVE,
OUTSIDE OF DALLAS COUNTY, TEXAS, THE PARTIES HEREBY AGREE THAT THE COMPANY MAY,
AT ITS SOLE OPTION, BRING AN ACTION IN ANY COURT OF COMPETENT JURISDICTION. 
NOTHING HEREIN SHALL PREVENT THE COMPANY FROM PURSUING THE SAME INJUNCTIVE OR
EQUITABLE RELIEF IN THE ARBITRATION PROCEEDINGS.  MOREOVER, NOTHING IN THIS
SECTION 11 SHOULD BE CONSTRUED TO CONSTITUTE A WAIVER OF THE PARTIES’ RIGHTS AND
OBLIGATIONS TO ARBITRATE REGARDING MATTERS OTHER THAN THOSE SPECIFICALLY
ADDRESSED IN THIS PARAGRAPH.


 


(C)                                  SHOULD A COURT OF COMPETENT JURISDICTION
DETERMINE THAT THE SCOPE OF ANY PROVISION OF THIS SECTION 11 IS TOO BROAD TO BE
ENFORCED AS WRITTEN, THE PARTIES INTEND THAT THE COURT REFORM THE PROVISION TO
SUCH NARROWER SCOPE AS IT DETERMINES TO BE REASONABLE AND ENFORCEABLE.


 

(d)                                 If Company or Executive sues in court or
brings an arbitration action against the other for a breach of any provision of
this Agreement or regarding any dispute arising from the subject matter of this
Agreement, the prevailing party will be entitled to recover its attorneys’ fees,
court costs, arbitration expenses, and its portion of the fees charged by AAA
and/or the individual arbitrator, as applicable, regardless of which party
initiated the proceedings.  If there is no prevailing party, the fees charged by
AAA and/or the individual arbitrator will be borne equally by Company and
Executive, and Company and Executive will bear their own costs and attorneys’
fees incurred in arbitration.

 


12.                               SURVIVAL.  CONSULTANT ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO SECTIONS 6, 7, 8 AND 9, SHALL
SURVIVE THE EXPIRATION OR TERMINATION OF CONSULTANT’S ENGAGEMENT UNDER THIS
AGREEMENT FOR WHATEVER REASON.  THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF
CONSULTANT AGAINST THE COMPANY, WHETHER PREDICATED ON THIS AGREEMENT OR

 

5

--------------------------------------------------------------------------------


 


OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE COMPANY OF
THE COVENANTS OF CONSULTANT CONTAINED IN THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO THOSE CONTAINED IN SECTIONS 6, 7, 8 AND 9.


 

13.                                 Ownership of Work Product.  All work
product, property, data, documentation, information or materials conceived,
discovered, developed or created by Consultant pursuant to this Agreement
(collectively, the “Work Product”) shall be owned exclusively by Company.  To
the greatest extent possible, any “Work Product shall be deemed to be a “work
made for hire” (as defined in the United States Copyright Act, 17 U.S.C.A. §101
et seq., as amended) and owned exclusively by Company.  Consultant hereby
unconditionally and irrevocably transfers and assigns to Company all right,
title and interest in or to any Work Product.

 

14.                                 Notices.

 

(a)                                  All notices provided for or required by
this Agreement shall be in writing and shall be delivered personally to the
other party, or mailed by certified or registered mail (return receipt
requested), or delivered by a recognized overnight courier service, as follows:

 

If to Company:

 

Zale Corporation

 

 

901 West Walnut Hill Lane

 

 

Irving, TX 75038

 

 

Attn:  Neal Goldberg, CEO

 

 

with a copy to the Zale’s General Counsel

 

 

 

 

 

 

If to Consultant:

 

Mary Elizabeth Burton

 

 

131 Tamit Place

 

 

Palm Desert, CA 92260

 

 

 

 

(b)                                 Notices delivered pursuant to Section 14
hereof shall be deemed given: at the time delivered, if personally delivered,
three (3) business days after being deposited in the mail, if mailed; and one
(1) business day after timely delivery to the courier, if by overnight courier
service.

 

(c)                                  Either party hereto may change the address
to which notice is to be sent by written notice to the other party in accordance
with the provisions of this Section 14.

 

15.                                 Miscellaneous.

 

(a)                                  The provisions of this Agreement constitute
the entire and complete understanding and agreement between the parties with
respect to the subject matter hereof, and supersede all prior and
contemporaneous oral and written agreements, representations and understandings
of the parties, including without limitation, that certain Employment Agreement
dated October 12, 2006 between Executive and Company (the “Employment
Agreement”), which are hereby terminated with respect to Executive.  Other than
those obligations set forth in this Consulting Agreement, Executive hereby
expressly releases the Company from any and all obligations under any and all
prior written or oral agreements, including but not limited to, the Employment
Agreement; provided, however, that nothing herein shall affect any right to

 

6

--------------------------------------------------------------------------------


 

indemnification that Executive may have in connection with her prior service
with the Company and its affiliates pursuant to the terms of the Company’s
Certificate of Incorporation, Bylaws or applicable Delaware law or any vested
benefits Executive may have in the Company’s 401K Plan, consistent with the
terms and conditions of such Plan.

 

(b)                             No waiver, termination or discharge of this
Agreement, or any of the terms or provisions hereof, shall be binding upon
either party hereto unless confirmed in writing.  This Agreement may not be
modified or amended, except by a writing executed by both parties hereto.  No
waiver by either party hereto of any term or provision of this Agreement or of
any default hereunder shall affect such party’s rights thereafter to enforce
such term or provision or to exercise any right or remedy in the event of any
other default, whether or not similar.

 

(c)                              This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without reference
to principles of conflicts of laws of Texas or any other jurisdiction and, where
applicable, the laws of the United States.  The parties agree that any action to
enforce or interpret this Agreement shall be filed exclusively in a state or
federal court of competent jurisdiction in Dallas County, Texas and the parties
hereby consent to the exclusive jurisdiction of such court; provided, however,
that nothing herein shall preclude the parties’ rights to conduct collection
activities in the courts of any jurisdiction with respect to the order or
judgment entered upon the arbitrator’s award by the Texas court.

 

(d)                             Consultant may not assign this Agreement, in
whole or in part, without the prior written consent of Company, and any
attempted assignment not in accordance herewith shall be null and void and of no
force or effect.  This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

(e)                              This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute the same Agreement.  Any signature page of any such
counterpart, or any electronic facsimile thereof, may be attached or appended to
any other counterpart to complete a fully executed counterpart of this
Agreement, and any telecopy or other facsimile transmission of any signature
shall be deemed an original and shall bind such party.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the day and year first above
written.

 

 

“Company”

 

 

 

 

ZALE CORPORATION

 

 

 

By:

/s/ Neal Goldberg

 

Name:

Neal Goldberg

 

Title:

Chief Executive Officer

 

 

 

 

“Consultant”

 

 

 

 

/s/ Mary Elizabeth Burton

 

Mary Elizabeth Burton

 

8

--------------------------------------------------------------------------------